DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0047213 (Hayashi) in view of US 5,757,005 (Callas et al.).
Regarding claim 1, Hayashi discloses a method to operate a secondary-electron multiplier having at least one multichannel plate in an ion detector of a mass spectrometer in order to prolong the service life, comprising: - supplying the secondary-electron multiplier with an operating voltage in such a way that an amplification of less than 105 secondary electrons per impinging ion results (‘Note that FIG. 6A is a view showing a configuration of the charged-particle detector 100B according to the present embodiment; and FIG. 6B is a diagram showing the potential gradients set by the controlling method according to the present embodiment, in other words, the potential gradients of the charged-particle detector 100B in a low-gain (103) mode’ P 43), and - 
Hayashi et al. is silent as to whether the pre-amplifier is mounted in a vacuum system of the mass spectrometer in which the secondary-electron multiplier is located, or on a housing of said vacuum system, wherein a pre-amplifier amplification is chosen such that a resultant noise level allows current pulses generated by individual ions impinging on the ion detector to be detected above the noise at an input of a digitizing unit.  Callas et al. disclose that reducing the distance between the detector and amplifier increases the sensitivity of the detector by reducing stray capacitance (‘This design reduces stray capacitance caused by the distance between the detector and the amplifier. Stray capacitance results in increased noise. The result is a limiting of the sensitivity of the detector. By fabricating the low noise preamps directly on each pixel detector, the sensitivity of each detector is significantly improved.’ 5:7-13).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to place the pre-amplifier of Hayashi et al. in the vacuum system or on housing of such because this allows for the least distance between the detector and the amplifier.  I would further have been obvious to choose the pre-amplification level such that a resultant noise level allows current pulses generated by individual ions impinging on the ion detector to be detected above the noise at an input of a digitizing unit so that the ion signals could be distinguished from noise.
Regarding claim 2, Hayashi in view of Callas et al. disclose the claimed invention except for the digitizing unit operating at a digitizing rate of around four giga-samples per second or more.  Digitizers that operate at these speeds are known, and it would 
Regarding claim 3, Hayashi in view of Callas et al. disclose the method according to Claim 1, wherein the amplification of the secondary-electron multiplier is set to a maximum of 2x104 secondary electrons per impinging ion (‘a low-gain (103) mode’ P 43).
Regarding claim 8, Hayashi in view of Callas et al. disclose the claimed method except it is silent as to whether improved amplification is achieved by mounting the preamplifier less than 40 centimeters from the secondary-electron multiplier.  However, it is known from Callas et al. that smaller distances are preferable, and mounting the pre-amplifier less than 40 centimeters away is well within the skill level of a person having ordinary skill in the art.
Regarding claim 12, Hayashi in view of Callas et al. disclose the claimed method except it is silent as to whether the digitizing unit is one of (i) housed in a computer of the mass spectrometer, which is located several meters from the mass spectrometer itself, and (ii) accommodated in a plug-in module in the mass spectrometer itself, which is located around half a meter to one meter from the secondary-electron multiplier.  However, both of these locations are workable and a person having ordinary skill in the art at the time the application was filed would choose either of them depending on desired effect – housed on the computer is the simplest, and the module allows for more accuracy.
Regarding claim 13, Hayashi in view of Callas et al. disclose the claimed method except it is silent as to whether the secondary-electron multiplier is connected to a 
Regarding claim 14, Hayashi in view of Callas et al. disclose the claimed method except it is silent as to whether the lead is a 50Ω coaxial cable.  Such cables are known in the art and it would have been obvious to use one because most computers have an input for such a standard cable.
Regarding claim 15, Hayashi in view of Callas et al. disclose the claimed method except it is silent as to whether the pre-amplifier is designed to operate in vacuum. Pre-amplifiers that operate in vacuum are known in the art and it would have been obvious to use one so that the pre-amplifier could be placed within the detector housing.
Regarding claim 16, Hayashi in view of Callas et al. disclose the method according to Claim 1, wherein the at least one multichannel plate is a double multichannel plate in a chevron arrangement (fig. 6A).
Regarding claim 17, Hayashi discloses a method to operate a secondary-electron multiplier having at least one multichannel plate in an ion detector of a mass spectrometer in order to prolong the service life, during a mass spectrometric analysis comprising: - supplying the secondary-electron multiplier with an operating voltage in such a way that an amplification of less than 105 secondary electrons per impinging ion results (‘Note that FIG. 6A is a view showing a configuration of the charged-particle detector 100B according to the present embodiment; and FIG. 6B is a diagram showing the potential gradients set by the controlling method according to the present embodiment, in other words, the potential gradients of the charged-particle detector 3) mode’ P 43), and - amplifying an output current of the secondary-electron multiplier using an electronic pre-amplifier (fig. 6A, element 250).
Hayashi et al. is silent as to whether the pre-amplifier is mounted in a vacuum system of the mass spectrometer in which the secondary-electron multiplier is located, or on a housing of said vacuum system, wherein a pre-amplifier amplification is chosen such that a resultant noise level allows current pulses generated by individual ions impinging on the ion detector to be detected above the noise at an input of a digitizing unit.  Callas et al. disclose that reducing the distance between the detector and amplifier increases the sensitivity of the detector by reducing stray capacitance (‘This design reduces stray capacitance caused by the distance between the detector and the amplifier. Stray capacitance results in increased noise. The result is a limiting of the sensitivity of the detector. By fabricating the low noise preamps directly on each pixel detector, the sensitivity of each detector is significantly improved.’ 5:7-13).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to place the pre-amplifier of Hayashi et al. in the vacuum system or on housing of such because this allows for the least distance between the detector and the amplifier.  I would further have been obvious to choose the pre-amplification level such that a resultant noise level allows current pulses generated by individual ions impinging on the ion detector to be detected above the noise at an input of a digitizing unit so that the ion signals could be distinguished from noise.
Hayashi also does not disclose that the mass spectrometric analysis is either an imaging mass spectrometric analysis of a thin tissue section or a mass-parallel analysis.  However, the secondary-electron multiplier operation will not change based on these 
Regarding claim 18, Hayashi in view of Callas et al. disclose a time-of-flight mass spectrometer whose control unit is programmed to execute a method according to Claim 1 (fig. 1).
Regarding claim 19, Hayashi in view of Callas et al. disclose time-of-flight mass spectrometer according to Claim 18, further comprising an ion source to which the spectrometer is coupled (fig. 1, element 10).
Hayashi in view of Callas et al. do not disclose that the ion source is a laser desorption source (LDI).  However, such sources are well known in the art and the it would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute a laser desorption ion source for the electron impact ion source of Hayashi so that solid samples could be easily ionized.
Regarding claim 20, Hayashi in view of Callas et al. disclose the claimed invention except for the laser desorption ion source being for matrix-assisted laser desorption (MALDI).  However, MALDI sources are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use a MALDI source because the matrix enhances ionization efficiency.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Callas et al. as applied to claim 1 above, and further in view of US 5,391,874 (Ellis).
Regarding claim 4, Hayashi in view of Callas et al. disclose the claimed invention except for the pre-amplifier being flange-mounted on the housing of the vacuum system. Ellis discloses a method of flange-mounting a pre-amplifier on the housing of a vacuum system (fig. 8, pre-amplifier 119 flange-mounted to vacuum housing 114, see also ‘A .
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Callas et al. as applied to claim 1 above, and further in view of US 4,883,957 (Kinge et al.).
Regarding claim 5, Hayashi in view of Callas et al. disclose the claimed invention except for cooling the preamplifier. Kinge et al. discloses an ion detector with a preamplifier, where the low-noise operation of the preamplifier is improved by cooling the preamplifier (‘Cooling the amplifier element, typically to between 0° and 5° C, results in an unexpected reduction in low frequency noise’ abstract). It would have been obvious to a person having ordinary skill in the art at the time the application was filed modify the method of Hayashi to include cooling step of Kinge et al. to reduce noise and thereby improve resolution.
Regarding claim 6, Hayashi in view of Callas et al. and Kinge disclose the method according to Claim 5, wherein cooling is effected by a Peltier element or other suitable cooling element, which is thermally coupled to the pre-amplifier (Kinge, ‘In a still further preferred embodiment, the means for cooling comprises at least one heat pump means disposed between the inner box and the sealed housing. The heat pump means may conveniently comprise Peltier effect devices.’).
Regarding claim 7, Hayashi in view of Callas et al. and Kinge disclose the method according to Claim 5, wherein the pre-amplifier is cooled to temperatures of -50 to -20 degrees Celsius (‘A particular benefit which unexpectedly results from cooling the amplifier element substantially below 20⁰ C. is that the low frequency noise generated by the amplifier is very significantly reduced.’).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Callas et al. as applied to claim 1 above, and further in view of US 2009/0294643 (Steiner).
Regarding claim 9, Hayashi in view of Callas et al. disclose the claimed invention except for implementing an adjustment of the amplification via the acquisition of a mass spectrum with individual ion signals at specific times of the operation of the secondary-electron multiplier.  Steiner discloses an ion detection method where amplification is adjusted based via the acquisition of a mass spectrum with individual ion signals at specific times (‘The curve or tabular data utilized for calibration may be constructed from running a calibrant compound through the MS system 100, and different calibrant compounds or masses may be run for different EM gain ranges if needed for greater accuracy.’ P 25).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Hayashi to include the calibration step of Steiner so that the gain could be adjusted for each sample.
Regarding claim 10, Hayashi in view of Callas et al. and Steiner disclose the method according to Claim 9, wherein the desired amplification of the secondary-electron multiplier is set via a characteristic curve which reflects the logarithm of the amplification as a function of the operating voltage (‘A calibration curve plotting EM gain 
Regarding claim 11, Hayashi in view of Callas et al. and Steiner disclose the claimed invention except for using two different operating voltages are used to determine the gradient of the characteristic curve and to adjust the amplification.  It would have been obvious to do this because it is more accurate then using a single point.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881